DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-5, 7-9, 11, and 13-23 are pending in the application.  Claims 6 and 12 have been canceled and new claims 22 and 23 have been added.  Claim 20 was previously withdrawn as being directed to a nonelected species.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 11 are rejected as being indefinite because both claims depend from claim 6, which has been canceled.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-3, 7, 11, 13, 15-19, and 21  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burema et al. (US 2014/0303814).
Regarding claim 1, Burema teaches a method of controlling a work schedule of a spraying system of a mobile platform (par. 46; fig. 1) comprising receiving, at a processor (205, see fig. 10) of the mobile platform, operating characteristics of the spraying system (par. 48 - “sensors provide motor inputs, height, pitch, roll, heading, position, attitude, high-precision absolute and relative location, obstacle detection, distance detection, and speed control”); generating a control signal related to the work schedule based on the operating characteristics (par. 48); and controlling the spraying system according to the control signal (par. 50), including controlling a composition of a spraying material from the spraying system based on weather (par. 34; Table 2; par. 93 - the current weather conditions are considered, and if they exceed acceptable parameters then the composition of the spraying material is not applied to the field).
Regarding claim 2, Burema teaches the method described regarding claim 1 and wherein the operating characteristics include at least one of a pump speed of a pump of the spraying system (par. 60 - “changing the pressure of the mini-pump”; par. 99 - “when the reservoir is empty the pump 
Regarding claim 3, Burema teaches the method described regarding claim 1 and wherein controlling the spraying system according to the control signal includes at least one of: controlling a spraying time of the spraying material (par. 34 - “duration of operation”; Table 6).
Regarding claim 7, Burema teaches the method described regarding claim 1 and wherein the mobile platform is an unmanned aerial vehicle (par. 48) and controlling the spraying system includes synchronizing the work schedule of the spraying system with a flying speed of the UAV (par. 60).
Regarding claim 11, Burema teaches the method described regarding claims 1 and 7, and further comprising controlling the UAV to return to a predetermined position or stop moving when the operating characteristics of the spraying system indicate that there is no more liquid to spray (fig. 14).
Regarding claim 13, Burema teaches the method described regarding claim 1, and further comprising measuring the operating characteristics of the spraying system (par. 48), including calculating the operating characteristics of the spraying system based on operating characteristics of a motor configured to drive a pump of the spraying system (par. 48 - “sensors provide motor inputs”; par. 60 - sprayer pump is controlled to achieve a desired “intensity”; par. 101 - sprayer is controlled by an electric motor with electronic speed controls).
Regarding claim 15, Burema teaches the method described regarding claim 1, and wherein the mobile platform is an unmanned aerial vehicle (par. 48); the method further comprising initiating operation of the spraying system when the UAV reaches a predetermined altitude (par. 77 - “height of application affects the width of the application band and the concentration of fertilizer”; fig. 34 - “Set height 2 m”).
claim 16, Burema teaches the method described regarding claim 1, and wherein the spraying system includes a plurality of fluid outlets (fig. 5) and controlling the spraying system includes controlling the spraying system to use one or more of the plurality of fluid outlets for liquid spraying based on the operating characteristics (par. 59 - “Depending on desired coverage we can deploy either one or two spray heads”).
Regarding claim 17, Burema teaches the method described regarding claim 16 and wherein the mobile platform is an unmanned aerial vehicle (par. 48) and controlling the spraying system to use the one or more of the plurality of fluid outlets includes controlling a number of the one or more of the plurality of fluid outlets to be used by the spraying system based on at least one of a speed or an acceleration of the UAV (par. 60 - “If we know the…aerial farm robot speed, we can easily calculate the intensity of fertilizer application”).
Regarding claim 18, Burema teaches the method described regarding claim 1, and wherein the mobile platform is an unmanned aerial vehicle (par. 48) and the method further comprising controlling the spraying system to change output of spraying materials based on a flying height of the UAV (fig. 34 - at the 15 m height no spraying occurs, at the 2 m height spraying starts).
Regarding claim 19, Burema teaches a non-transitory computer readable medium (par. 30) storing program instructions that, when executed by a processor (205, see fig. 10), cause the processor to receive operating characteristics of a spraying system of a mobile platform (par. 48 - “sensors provide motor inputs, height, pitch, roll, heading, position, attitude, high-precision absolute and relative location, obstacle detection, distance detection, and speed control”); generate a control signal related to a work schedule of the spraying system based on the operating characteristics (par. 48); and control the spraying system according to the control signal (par. 50), including control a composition of a spraying material from the spraying system based on weather (par. 34; Table 2; par. 93 - the current weather 
Regarding claim 21, Burema teaches the method described regarding claim 1, and wherein controlling the composition of the spraying material from the spraying system includes controlling the composition of the spraying material based on the weather (par. 34; Table 2; par. 93 - the current weather conditions are considered, and if they exceed acceptable parameters then the composition of the spraying material is not applied to the field).  
Claims 1, 21, and 22  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Batcheller et al. (US 2018/0111148).
Regarding claim 1, Batcheller teaches a method of controlling a work schedule (par. 40 - “The purpose of the direct injection device 90 is to determine the proper ratio of chemicals 10 and water 5 for the current application, conditions, and commanded requirements”) of a spraying system of a mobile platform (300, par. 29) comprising receiving, at a processor (97, see fig. 1C and par. 42 - “a processor”) of the mobile platform, operating characteristics of the spraying system (par. 42 - “inputs from various on-board systems and sensors”); generating a control signal related to the work schedule based on the operating characteristics (par. 42 - “determine what the liquid mixture should be”); and controlling the spraying system according to the control signal (par. 42 - then operates separate valves releasing chemicals 10 and water 5 in controlled quantities to achieve the commanded liquid mixture”), including controlling a composition of a spraying material from the spraying system based on weather (par. 42 - the proper ratio of chemicals is determined by a processor based on inputs from a weather station).
Regarding claim 21, Batcheller teaches the method described regarding claim 1, and further wherein controlling the composition of the spraying material from the spraying system includes  (par. 42 - the proper ratio of chemicals is determined by a processor based on inputs from a weather station)
Regarding claim 22, Batcheller teaches the method described regarding claim 21, and further wherein controlling the composition of the spraying material based on the weather includes controlling the composition of the spraying material to change a viscosity of the spraying material based on the weather (par. 42 - the proper ratio of chemicals is determined by a processor based on inputs from a weather station).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Burema in view of Peterson et al. (US 2006/0219262).
Regarding claim 4, Burema teaches the method described regarding claim 1, and further wherein motor inputs are measured (par. 48), and the motor being configured to drive a pump of the spraying system (par. 101).  Burema does not specifically disclose determining that a working current of the motor has fallen below a threshold current.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Burema to determine whether the working current of the pump motor has fallen below a threshold current, as taught by Peterson ‘262, since Burema already discloses monitoring “motor inputs” and the working current of the pump can identify when the liquid level of the reservoir feeding the pump is too low.  
Regarding claim 5, Burema in view of Peterson ‘262 discloses the method described regarding claim 4, and Peterson ‘262 further teaches engaging an alarm to indicate that liquid within the pump has fallen below a threshold amount in response to determining that the working current has fallen below the threshold current (par. 32; fig. 4).
Claims 8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Burema in view of Markov (US 2015/0041596).
Regarding claim 8, Burema discloses the method described regarding claim 7.  Burema does not disclose wherein synchronizing the work schedule with the flying speed includes controlling the spraying system to increase a flux of sprayed liquid as the flying speed of the UAV increases.
Markov teaches a method of controlling a distributing system of an aerial vehicle comprising controlling the system to increase a flux of distributed material as the flying speed of the UAV increases (par. 74).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Burema such that synchronizing the work 
Regarding claim 23, Burema discloses the method described regarding claim 1.  Burema does not disclose wherein controlling the composition of the spraying material from the spraying system includes controlling the composition of the spraying material based on the speed of the mobile platform. 
Markov teaches a method of controlling a distributing system of an aerial vehicle comprising controlling the system to increase a flux of distributed material as the flying speed of the UAV increases (par. 74 - “increase a flux of distributed material” is “controlling the composition of the spraying material” since the action requires influencing the composition to increase and decrease its flow).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Burema such that controlling the composition of the spraying material from the spraying system includes controlling the composition of the spraying material based on the speed of the mobile platform, as taught by Markov, since this would maintain the same coverage of sprayed liquid. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Burema.
Burema discloses the method described regarding claim 6, and further wherein the altitude of the UAV affects the width of the application band and the concentration of the sprayed liquid.  Burema does not explicitly disclose controlling the spraying system to increase a flux of sprayed liquid as an altitude of the UAV increases.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Burema to control the spraying system to increase a flux of sprayed liquid as an altitude of the UAV increases, since the width of the application . 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Burema in view of Pers et al. (US 2015/0305592).
Burema discloses the method described regarding claim 13, and further wherein the motor includes an electronic motor controller (par. 101).  Burema does not specifically disclose measuring, through the electronic speed controller, at least one of a magnetic flux or a torque of the motor, the operating characteristics of the motor includes the at least one of the magnetic flux or the torque.  
Pers teaches a spraying system (par. 27; fig. 1) comprising a pump (21) having a motor (22), which is configured to drive the pump (par. 27), and wherein an electronic speed controller (40) measures a torque of the motor (par. 10, 32).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Burema to measure, through the electronic speed controller, a torque of the motor, as taught by Pers, since Burema already discloses monitoring “motor inputs” and the torque of the pump can be used to monitor the liquid level of the reservoir feeding the pump without requiring any additional sensors (Pers, par. 10).
Response to Arguments
Applicant's arguments filed 5 January 2022 have been fully considered but they are not persuasive.
Regarding claims 1 and 19, Applicant argues that Burema does not teach or disclose “controlling a composition of the spraying material based on weather”.  In response, it is noted that the claims must be "given their broadest reasonable interpretation consistent with the specification." Phillips v. AWH 
Further regarding claims 1 and 19, Applicant argues that Burema does not teach or disclose “controlling a composition of the spraying material based on…a speed of the mobile platform”.  In response, it is noted that this feature is not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In particular, claim 1 states recites this limitation in the alternative, which is not interpreted to be a positive recitation.  Claim 1 requires only that the composition of the spraying material is controlled based on either the weather or the speed of the mobile platform; both are not required.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477.  The examiner can normally be reached on Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CODY J LIEUWEN/Primary Examiner, Art Unit 3752